Name: Directive 98/91/EC of the European Parliament and of the Council of 14 December 1998 relating to motor vehicles and their trailers intended for the transport of dangerous goods by road and amending Directive 70/156/EEC relating to the type approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: organisation of transport;  land transport
 Date Published: 1999-01-16

 Avis juridique important|31998L0091Directive 98/91/EC of the European Parliament and of the Council of 14 December 1998 relating to motor vehicles and their trailers intended for the transport of dangerous goods by road and amending Directive 70/156/EEC relating to the type approval of motor vehicles and their trailers Official Journal L 011 , 16/01/1999 P. 0025 - 0036DIRECTIVE 98/91/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 December 1998 relating to motor vehicles and their trailers intended for the transport of dangerous goods by road and amending Directive 70/156/EEC relating to the type approval of motor vehicles and their trailersTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189b of the Treaty (3),Having regard to Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (4), which transposes into Community law the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR),Whereas the internal market comprises an area without internal frontiers in which the free movement of goods, persons, services and capital must be ensured;Whereas total harmonisation regarding the technical requirements for vehicles intended for the transport of dangerous goods by road is necessary in order fully to achieve that objective;Whereas technical barriers to trade regarding the provisions for EC type approval of vehicles intended for the transport of dangerous goods by road should be eliminated in order to allow the market organisation in question to operate smoothly;Whereas it is therefore necessary in the context of the internal market to harmonise the standards for means of transport of dangerous goods by road;Whereas it is necessary to harmonise the approval procedures in the Member States;Whereas this Directive will be one of the separate Directives which must be fulfilled in order to comply with the EC type-approval procedure which has been established by Directive 70/156/EEC (5) and in order to ensure the conformity of vehicles with the requirements of the EC type-approval procedure established by that Directive; whereas, therefore, the provisions of Directive 70/156/EEC relating to vehicles apply to this Directive;Whereas, in particular, Article 3(4) and Article 4(3) of Directive 70/156/EEC require each separate Directive to have an information document attached to it incorporating the relevant items of Annex I to that Directive and also a type-approval certificate based on Annex VI thereto in order that type approval may be computerised,HAVE ADOPTED THIS DIRECTIVE:Article 1 This Directive shall apply to vehicles of categories 'N` and 'O`, as defined in Article 2 and Annex II to Directive 70/156/EEC, intended for the transport of dangerous goods by road within or between Member States.The scope, definition, classification and requirements relating to such vehicles and the administrative provisions for EC type approval thereof are set out in Annexes I and II respectively to this Directive.Article 2 For the purposes of this Directive:- 'dangerous goods` shall mean substances and articles as defined in Article 2 of Directive 94/55/EC,- 'transport` shall mean road transport operation as defined in Article 2 of Directive 94/55/EC.Article 3 Directive 70/156/EEC shall be amended by the addition of:(a) the following item to Annex I:>START OF GRAPHIC>'14. SPECIAL PROVISIONS FOR VEHICLES INTENDED FOR THE TRANSPORT OF DANGEROUS GOODS14.1. Electrical equipment according to Directive 94/55/EC14.1.1. Protection against overheating of conductors:14.1.2. Type of circuit breaker:14.1.3. Type and operation of battery master switch:14.1.4. Description and location of safety barrier for tachograph:14.1.5. Description of permanently energised installations. Indicate the EN standard applied:14.1.6. Construction and protection of electrical installation situated to the rear of the driver's compartment:14.2. Prevention of fire risks14.2.1. Type of not readily flammable material in the driver's compartment:14.2.2. Type of heat shield behind the driver's compartment (if applicable):14.2.3. Position and heat protection of engine:14.2.4. Position and heat protection of the exhaust system:14.2.5. Type and design of the endurance braking systems heat protection:14.2.6. Type, design and position of combustion heaters:14.3. Special requirements for bodywork, if any, according to Directive 94/55/EC14.3.1. Description of measures to comply with the requirements for Type EX/II and Type EX/III vehicles:14.3.2. In the case of Type EX/III vehicles, resistance against heat from the outside:`;>END OF GRAPHIC>(b) the following item in Part I of Annex IV:>TABLE>Article 4 1. Member States may not:- refuse, in respect of a type of vehicle, to grant EC type approval or to grant national type approval, or- prohibit the registration, sale or entry into service of base vehicles or complete vehicles as defined in Article 2 of Directive 70/156/EECon grounds relating to the transport of dangerous goods if the requirements of the Annexes to this Directive are fulfilled.2. Member States may not prohibit the registration, sale or entry into service of a vehicle completed from a base vehicle as defined in Article 2 of Directive 70/156/EEC on grounds relating to the base vehicle and to the transport of dangerous goods:- if for the base vehicle the requirements of the Annexes to this Directive are fulfilled and if the completion of the base vehicle has not invalidated this compliance, or- if for the completed vehicle the requirements of the Annexes to this Directive are fulfilled.Article 5 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 16 January 2000 at the latest, and shall forthwith inform the Commission thereof.When the Member States adopt these measures they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Member States shall communicate to the Commission the texts of the main provisions of the national law which they adopt in the field governed by this Directive.Article 6 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 7 This Directive is addressed to the Member States.Done at Brussels, 14 December 1998.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentW. MOLTERER(1) OJ C 29, 30. 1. 1997, p. 17, and OJ C 207, 3. 7. 1998, p. 18.(2) OJ C 296, 29. 9. 1997, p. 1.(3) Opinion of the European Parliament of 19 February 1998 (OJ C 80, 16. 3. 1998, p. 209), Council Common Position of 29 June 1998 (OJ C 262, 19. 8. 1998, p. 1) and Decision of the European Parliament of 20 October 1998 (OJ C 341, 9. 11. 1998). Council Decision of 7 December 1998.(4) OJ L 319, 12. 12. 1994, p. 7. Directive as amended by Directive 96/86/EC (OJ L 335, 24. 12. 1996, p. 43).(5) Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (OJ L 42, 23. 2. 1970, p. 1). Directive as last amended by Directive 98/14/EC (OJ L 91, 25. 3. 1998, p. 1).ANNEX I SCOPE, DEFINITION, CLASSIFICATION, REQUIREMENTS 1. SCOPE 1.1. This Directive shall apply to any vehicle, whether complete (e.g. one stage built vans, lorries, tractors, trailers), incomplete (e.g. chassis cab, trailer chassis), or completed (e.g. chassis, chassis cab fitted with a body work), intended for the transport of dangerous goods by road.2. DEFINITION 2.1. A 'type of vehicle` shall consist of vehicles which do not differ in at least the following essential aspects:- manufacturer,- manufacturer's type designation,- category,- essential aspects of construction and design in relation with the 'Technical provisions` in Appendix B2 to Annex B to Directive 94/55/EC.3. CLASSIFICATION OF VEHICLES INTENDED FOR THE TRANSPORT OF DANGEROUS GOODS BY ROAD 3.1. Vehicles intended for the transport of dangerous goods by road are classified according to marginal 220 301 of Annex B to Directive 94/55/EC as follows:3.1.1. EX/II for vehicles intended for the carriage of explosives as type II transport units;3.1.2. EX/II Ifor vehicles intended for the carriage of explosives as type III transport units;3.1.3. FL for vehicles intended for the carriage of liquids with a flashpoint of not more than 61 °C or flammable gases, in tank-containers of more than 3 000 litres capacity, fixed tanks or demountable tanks and for battery vehicles of more than 1 000 litres capacity intended for the carriage of flammable gases;3.1.4. OX for vehicles intended for the carriage of substances of class 5.1, marginal 2501, item 1(a), in tank-containers of more than 3 000 litres capacity, fixed tanks or demountable tanks;3.1.5. AT for vehicles, other than those of types FL or OX, intended for the carriage of dangerous goods in tank-containers of more than 3 000 litres capacity, fixed tanks or demountable tanks and for battery vehicles of more than 1 000 litres capacity other than those of type FL.4. REQUIREMENTS The requirements regarding the construction of vehicles intended for the carriage of dangerous goods by road, including the provisions for their type approval, where appropriate, laid down in marginals 220 500 to 220 540 of Annex B to Directive 94/55/EC, shall be fulfilled.ANNEX II ADMINISTRATIVE PROVISIONS FOR EC TYPE APPROVAL 1. APPLICATION FOR EC TYPE APPROVAL 1.1. The application for EC type approval pursuant to Article 3(4) of Directive 70/156/EEC of a vehicle type intended for the transport of dangerous goods by road shall be submitted by the manufacturer.1.2. A model of the information document is given in Appendix 1.1.3. A vehicle or vehicles conforming to the characteristics described in Appendix 1 to this Directive and selected to the satisfaction of the technical service in charge of the approval tests or checks as being representative of the type to be approved, must be submitted to that technical service.2. GRANTING OF EC TYPE APPROVAL 2.1. If the relevant requirements are satisfied, EC type approval pursuant to Article 4(3) and, if applicable, Article 4(4) of Directive 70/156/EEC shall be granted.2.2. A model of the EC type-approval certificate is given in Appendix 2.2.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of vehicle approved. The same Member State shall not assign the same number to another type of vehicle.3. MODIFICATION OF THE TYPE AND AMENDMENTS TO APPROVALS 3.1. In the case of modification of a vehicle type-approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.3.2. A partial test as defined by the technical service in relation to the modifications made may be carried out.4. CONFORMITY OF PRODUCTION Measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.Appendix 1 INFORMATION DOCUMENT No . . . pursuant to Annex I to Directive 70/156/EEC relating to the EC type approval of a vehicle intended for the transport of dangerous goods by road >START OF GRAPHIC>The following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 (210 mm Ã  297 mm) or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.0.GENERAL0.1.Make (trade name of manufacturer):0.2.Type:0.2.1.General commercial name(s) (if applicable):0.3.Means of identification of type, if marked on the vehicle (b) (1):0.3.1.Location of that marking:0.4.Category of vehicle (c):0.4.1.Classification(s) according to the dangerous goods which the vehicle is intended to transport:0.5.Name and address of manufacturer:0.8.Address(es) of assembly plant(s):1.GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE1.1.Photographs and/or drawings of a representative vehicle:1.6.Position and arrangement of the engine:2.MASSES AND DIMENSIONS (e) (in kg and mm)2.8.Technically permissible maximum laden mass stated by the manufacturer (y) (maximum and minimum for each variant):2.9.Technically permissible maximum load/mass on each axle:2.10.Technically permissible maximum load/mass on each axle group:3.POWER PLANT (q)3.2.Internal combustion engine3.2.2.Fuel: diesel oil/petrol/LPG/any other (2)3.2.3.1.Service Fuel tanks3.2.3.1.2.Drawing and technical description of the tank(s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices:(1) The item numbers and footnotes used in this information document correspond to those set out in Annex I to Directive 70/156/EEC. Items not relevant for the purpose of Directive 70/156/CEE are omitted.(2) Delete where not applicable.3.2.3.1.3.Drawing clearly showing the position of the tank (s) in the vehicle:3.2.3.2.Reserve fuel tanks3.2.3.2.2.Drawing and technical description of the tank (s) with all connections and all lines of the breathing and venting system, locks, valves, fastening devices:3.2.3.2.3.Drawing clearly showing the position of the tank (s) in the vehicle:8.BRAKES8.5.Anti-lock braking system: Yes/No/optional (1)8.5.1.For vehicles with anti-lock systems, description of system operation (including any electronic parts), electric block diagram, hydraulic or pneumatic circuit plan:8.9.Brief description of the braking devices (according to item 1.6 of the Addendum to Appendix 1 of Annex IX to Directive 71/320/EEC):8.11.Particulars of the type (s) of endurance braking system (s):9.BODYWORK9.1.Type of bodywork:9.2.Materials used and method of construction:12.MISCELLANEOUS12.6.Speed limiters12.6.1.Manufacturer (s):12.6.2.Type (s):12.6.3.Approval number (s), if available:14.SPECIAL PROVISIONS FOR VEHICLES INTENDED FOR THE TRANSPORT OF DANGEROUS GOODS14.1.Electrical equipment according to Directive 94/55/EC:14.1.1.Protection against overheating of conductors:14.1.2.Type of circuit breaker:14.1.3.Type and operation of battery master switch:14.1.4.Description and location of safety barrier for tachograph:14.1.5.Description of permanently energised installations. Indicate the EN standard applied:14.1.6.Construction and protection of electrical installation situated to the rear of the driver's compartment:14.2.Prevention of fire risks:14.2.1.Type of not readily flammable material in the driver's compartment:(1) Delete where not applicable.14.2.2.Type of heat shield behind the driver's compartment (if applicable):14.2.3.Position and heat protection of engine:14.2.4.Position and heat protection of the exhaust system:14.2.5.Type and design of the endurance braking systems heat protection:14.2.6.Type, design and position of combustion heaters:14.3.Special requirements for bodywork, if any, according to Directive 94/55/EC:14.3.1.Description of measures to comply with the requirements for Type EX/II and Type EX/III vehicles:14.3.2.In the case of Type EX/III vehicles, resistance against heat from the outside:>END OF GRAPHIC>Appendix 2 MODEL(maximum format: A4 (210 Ã  297 mm))EC TYPE-APPROVAL CERTIFICATE >START OF GRAPHIC>Stamp of AdministrationCommunication concerning the:- type approval (1),- extension of type approval (1),- refusal of type approval (1),- withdrawal of type approval (1),of a type of vehicle/component/separate technical unit (1) with regard to Directive 98/91/EC relating to motor vehicles and their trailers intended for the transport of dangerous goods by road and amending Directive 70/156/EEC relating to the type approval of motor vehicles and their trailers.EC type approval No:Reason for extension:SECTION I0.1.Make (trade name of manufacturer):0.2.Type:0.2.1.Commercial name (s) (if applicable):0.3.Means of identification of type, if marked on the vehicle/component/separate technical unit (2):0.3.1.Location of that marking:0.4.Category of vehicle (3):0.5.Name and address of manufacturer:Name and address of manufacturer of the latest-built stage of the vehicle:0.8.Name (s) and address (es) of assembly plant (s):(1) Delete where not applicable.(2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this type-approval certificate, such characters shall be represented in the documentation by the symbol '?` (e.g. ABC??123??).(3) As defined in Annex II.A to Directive 70/156/EEC.SECTION II1.Additional information (where applicable) see Addendum2.Technical service responsible for carrying out the tests:3.Date of test report:4.Number of test report:5.Any remarks (see Addendum):6.Place:7.Date:8.Signature:9.The index to the type-approved file submitted to the component authorities, which may be obtained on request, is attached.Addendumto EC type-approval certificate No . . . concerning the type approval of a vehicle intended for the transport of dangerous goods by road with regard to Directive 98/91/EC1.Additional information (1)1.1.Classification in accordance with paragraph 3 of Annex I:1.2.Brief description of the vehicle type as regards its structure, dimensions, and constituent materials:1.3.Location of engine (for Types EX/II and EX/III including location forward of the front of the loading compartment or under the loading compartment):5.Remarks: `.(1) If necessary, reference can be made to the information document.>END OF GRAPHIC>